Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0479
                      Lower Tribunal No. F13-4750A
                          ________________


                              Irvell Jenkins,
                                  Appellant,

                                      vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

     Daniel J. Tibbitt, P.A., and Daniel Tibbitt, for appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.